Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

		EXAMINER’S AMENDMENT
1. An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee. 

2. Authorization for this examiner’s amendment was given in a telephone interview with Armon Shahdadi, on 02/12/2021.

1. 	(Currently Amended) A method for building an application at a computing device having a hardware processor and a memory store, the method comprising:
causing a graphical user interface (GUI) to display a plurality of selectable options each corresponding to a different application type, wherein one of the selectable options corresponds to an email application type;
receiving, at the computing device, a selection of one of the plurality of selectable options;
receiving a plurality of user groups from a management server and causing the GUI to display the plurality of user groups for selection;
receiving a selection of a user group of the plurality of user groups;

associating the first data connector with a first common business object;
providing an application template comprising a plurality of data fields, the application template being based on at least the selected application type and the selected user group; 
associating a first data field of the plurality of data fields with the first common business object; [[and]]
publishing [[an]] a first version of an application that includes the application template and the first data field, the first version of the application being associated with a first user group;
publishing a second version of the application that includes the application template and the first data field, the second version of the application being associated with a second user group; and
causing the first or second version of the application to be installed on a user device according to whether the user of the user device is assigned to the first user group or second user group, 
wherein the application displays data received from the first data connector at the first data field, and
wherein the published application executes on a user device remote from the computing device. 

3. 	(Original) The method of claim 1, further comprising receiving a selection of a visual theme that determines at least the color and formatting of the application, wherein publishing the application is performed according to the selected visual theme. 
4. 	(Original) The method of claim 1, wherein associating the first data connector with the first common business object is based on at least one user selection.
5. 	(Original) The method of claim 1, wherein associating the first data connector with the first common business object is performed automatically based on attributes associated with the first data connector and attributes associated with the first common business object.
6. 	(Cancelled).
7. 	(Original) The method of claim 1, further comprising 
publishing a first version of the application associated with a first user group;
publishing a second version of the application associated with a second user group; and
installing the first or second version of the application a user device based on whether the user of the user device is assigned to the first user group or second user group.

causing a graphical user interface (GUI) to display a plurality of selectable options each corresponding to a different application type, wherein one of the selectable options corresponds to an email application type;
receiving, at the computing device, a selection of one of the plurality of selectable options; 
receiving a plurality of user groups from a management server and causing the GUI to display the plurality of user groups;
receiving a selection of a user group of the plurality of user groups;
identifying a first data connector from a first source, wherein the first data connector is associated with an Application Programming Interface (API) provided by the first source;
associating the first data connector with a first common business object;
providing an application template comprising a plurality of data fields, the application template being based on at least the selected application type and the selected user group;
associating a first data field of the plurality of data fields with the first common business object; and
publishing [[an]] a first version of an application that includes the application template and the first data field, the first version of the application being associated with a first user group; 
publishing a second version of the application that includes the application template and the first data field, the second version of the application being associated with a second user group; and
causing the first or second version of the application to be installed on a user device according to whether the user of the user device is assigned to the first user group or second user group, 
wherein the application displays data received from the first data connector at the first data field, and
wherein the published application executes on a user device remote from the computing device. 
9.	(Original) The non-transitory, computer-readable medium of claim 8, wherein the application, when executed, retrieves data associated with the first data connector from the first source and displays at least a portion of the received data in the first data field.
10. 	(Original) The non-transitory, computer-readable medium of claim 8, the stages further comprising receiving a selection of a visual theme that determines at least the color and formatting of the application, wherein publishing the application is performed according to the selected visual theme.
11.	(Original) The non-transitory, computer-readable medium of claim 8, wherein associating the first data connector with the first common business object is based on at least one user selection.
12.	(Original) The non-transitory, computer-readable medium of claim 8, wherein associating the first data connector with the first common business object is performed 
13.	(Cancelled).
14.	(Previously Presented) The non-transitory, computer-readable medium of claim 8, the stages further comprising:
publishing a first version of the application associated with a first user group;
publishing a second version of the application associated with a second user group; and
installing the first or second version of the application a user device based on whether the user of the user device is assigned to the first user group or second user group.
15. 	(Currently Amended) A system for building an application, comprising:
an application server having a processor and memory storage;
wherein the memory storage contains a non-transitory, computer-readable medium comprising instructions that, when executed by the processor, carry out stages comprising:
causing a graphical user interface (GUI) to display a plurality of selectable options each corresponding to a different application type, wherein one of the selectable options corresponds to an email application type;
receiving, at the application server, a selection of one of the plurality of selectable options; 

receiving a selection of a user group of the plurality of user groups;
identifying a first data connector from a first source, wherein the first data connector is associated with an Application Programming Interface (API) provided by the first source;
associating the first data connector with a first common business object;
providing an application template comprising a plurality of data fields, the application template being based on at least the selected application type and the selected user group;
associating a first data field of the plurality of data fields with the first common business object; and
publishing [[an]] a first version of an application that includes the application template and the first data field, the first version of the application being associated with a first user group;
publishing a second version of the application that includes the application template and the first data field, the second version of the application being associated with a second user group; and
causing the first or second version of the application to be installed on a user device according to whether the user of the user device is assigned to the first user group or second user group, 
wherein the application displays data received from the first data connector at the first data field, and

16.	(Original) The system of claim 15, wherein the application, when executed, retrieves data associated with the first data connector from the first source and displays at least a portion of the received data in the first data field.
17. 	(Original) The system of claim 15, the stages further comprising receiving a selection of a visual theme that determines at least the color and formatting of the application, wherein publishing the application is performed according to the selected visual theme.
18.	(Original) The system of claim 15, wherein associating the first data connector with the first common business object is based on at least one user selection.
19.	(Original) The system of claim 15, wherein associating the first data connector with the first common business object is performed automatically based on attributes associated with the first data connector and attributes associated with the first common business object.
20.	(Cancelled).
21.	(Cancelled) 
22.	(Previously Presented) The method of claim 1, wherein the options for different application types are presented on a first GUI page and the plurality of user groups for selection are presented on a second GUI page different than the first GUI page. 
.

Reasons for Allowance
3. The following is an examiner’s statement of reasons for allowance: the prior-art, the prior-art, Ghosh (US PGPub 20110208786), in view of Fugitt (US PGPub 20070245238), in view of Meschkat (US PGPub 20150178263), and further in view of Hirsch (US Patent 8788935) failed to disclose: a method for building an application at a computing device having a hardware processor and a memory store, the method comprising: causing a graphical user interface (GUI) to display a plurality of selectable options each corresponding to a different application type, wherein one of the selectable options corresponds to an email application type; receiving, at the computing device, a selection of one of the plurality of selectable options; receiving a plurality of user groups from a management server and causing the GUI to display the plurality of user groups for selection; receiving a selection of a user group of the plurality of user groups; identifying a first data connector from a first source, wherein the first data connector is associated with an Application Programming Interface (API) provided by the first source; associating the first data connector with a first common business object; providing an application template comprising a plurality of data fields, the application template being based on at least the selected application type and the selected user group; associating a first data field of the plurality of data fields with the first common business object; publishing a first version of an application that includes the application template and the first data field, the first , as recited by the independent claim 1.

Regarding Claim 1, the closest prior-art found, Ghosh, Fugitt, Meschkat and Hirsch discloses of a method for building an application at a computing device having a hardware processor and a memory store, the method comprising: causing a graphical user interface (GUI) to display a plurality of selectable options each corresponding to a different application type, wherein one of the selectable options corresponds to an email application type; receiving, at the computing device, a selection of one of the plurality of selectable options; receiving a plurality of user groups from a management server and causing the GUI to display the plurality of user groups for selection; receiving a selection of a user group of the plurality of user groups; identifying a first data connector from a first source, wherein the first data connector is associated with an Application Programming Interface (API) provided by the first source; associating the first data connector with a first common business object; providing an application template comprising a plurality of data fields, the application template being based on at least the selected application type and the selected user group; associating a first data field of the plurality of data fields with 
However, the prior art, Ghosh, Fugitt, Meschkat and Hirsch failed to disclose as cited above. Claim 8 is the product claim, similar to the claim 1, and claim 15 is the system claim, similar to the claim 1. Therefore, claims 1-5, 7-12, 14-19 and 22-23 are allowed while claims 6, 13 and 20-21 are canceled.

4. Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee. Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion

Any inquiry concerning this communication or earlier communications from the examiner should be directed to JAE UK JEON whose telephone number is (571)270-3649.  The examiner can normally be reached on 9am-6pm. Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice. If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Chat Do can be reached on 571-272-3721.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300. Information regarding the status of an application may be obtained 






/JAE U JEON/Primary Examiner, Art Unit 2193